Citation Nr: 0810019	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-20 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	E. Audrey Glover Dichter, 
Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active military service from August 1956 to 
August 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for a low back disorder.

In a December 2005, the Board denied the claim.  The veteran 
appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court), which granted a Joint Motion for 
Remand, vacating the Board's December 2005 decision and 
remanded the case back to the Board for additional 
development.   

In March 2008, the veteran submitted relevant evidence 
directly to the Board, along with a waiver of his right to 
have that evidence first considered by the RO.  


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) are not 
available and might have been destroyed in a fire at the 
National Personnel Records Center (NPRC).

2.  The veteran did not serve in combat, nor has he alleged 
such service.

3.  The veteran has submitted competent, credible evidence of 
continuity of symptomatology to support the claim.  

4.  The veteran has submitted medical evidence that 
attributes lumbar spondylolisthesis with disc herniation at 
L2 through S1 to an in-service back injury.





CONCLUSION OF LAW

Lumbar spondylolisthesis with disc herniation at L2 through 
S1 was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefits sought by 
the claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the veteran and need not be 
discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), VA must consider the 
places, types, and circumstances of the veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More 
favorable consideration is afforded combat veterans under 
38 U.S.C.A. § 1154(b), but, because the veteran was not in 
combat, he will not be afforded this consideration.  

The favorable evidence in this case includes a January 2008 
medical opinion offered by K. Jarolem, M.D.  In a concise, 
persuasive paragraph, the physician summed up the medical 
evidence that has been assembled to date.  This evidence 
includes private treatment reports dated in the 1960s and 
1980s, X-rays taken in October 2005, and a magnetic resonance 
imaging (MRI) report of May 2007.  The physician then 
concluded with this:

      It is my opinion that is more likely than not, 
that the current medical back problems are due to 
his in-service back injury, which has been clearly 
documented in the medical records.  Multiple 
entries are noted with back and radicular pain 
during military service.  His present issues are 
clearly related to the events that occurred during 
his time in the military.

According to the NPRC, the veteran's SMRs are not available 
and are presumed to have been destroyed in a fire at that 
location.  In such case, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  While, the SMRs are not available, Army 
Surgeon General's Office reports were recovered.  These 
reports reflect that the veteran was restricted to quarters 
from January 10 through 14, 1958, for an undisclosed line of 
duty disease or injury.

The veteran has reported that he had periodic flare-ups of 
back pains ever since the injury where he fell, buttocks 
first, landing on top of his rifle.  Concerning the 
competence of this evidence, VA regards lay statements to be 
competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); but see Jandrea v. Nicholson, 492 F.3d1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional); See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.

The veteran has also submitted competent, credible lay 
witness statements.  These witnesses did not see the accident 
itself, but rather have recalled many complaints of back 
pains stemming from the Army.  At best, this lay evidence 
merely corroborates the veteran's own lay evidence of 
continuity of symptomatology.  However, these lay witness 
statements are helpful where the Board must accord great 
weight to the veteran's own lay evidence.

After considering all the evidence of record, because no 
medical evidence has been submitted that tends to dissociate 
the current low back disorder from active service, the Board 
finds that the evidence favors the claim.  Service connection 
for lumbar spondylolisthesis with disc herniation of L2 
through S1 must therefore be granted.   


ORDER

Service connection for lumbar spondylolisthesis with disc 
herniation of L2 through S1 is granted.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


